 
Contract No.: 64720092502010004
 
Mortgagor (Party A): Zhejiang Changxing Ruilang Electronic Co., Ltd.
   
Location: Changxing Economic Development Zone
Postcode: 313100
   
Legal representative (principal): Xu Keyong
     
Fax:         6030427
Telephone: 6052666

 
Mortgagee (Party B): China Construction Bank Changxing Sub-branch
 
Location:
Postcode: 313100
   
Principal: Wang Wei
     
Fax:
Telephone: 6024028

 
 
 

--------------------------------------------------------------------------------

 
 
Whereas, Party B continues to conduct financing business of the following (1)
for Changxing Chisen Electric Co., Ltd. (herein after referred to as “Borrower”)
and, from January 12, 2010 to January 11, 2013 (hereinafter referred to as
“definite period of Lender’s rights”), will conclude or has concluded RMB loan
contract, foreign exchange loan contract, bank acceptance contract, contract for
establishment of L /C, contract for issuance of L/G and/or other legal
instruments (the said contract, agreement and/or other legal instrument
concluded during the definite period of Lender’s rights are hereinafter referred
to as “master contract”).
 
(1) Issuing RMB/ foreign currency loan;
 
(2) Accepting commercial bill;
 
(3) Establishing L/C;
 
(4) Issuing L/G;
 
(5) Other credit-giving business:                                      .
 
Party A is willing to provide mortgage guarantee of maximum amount for the debts
of the Borrower under master contract. In accordance with relevant laws and
regulations, Party A and Party B conclude the contract through negotiation and
promise to abide by and carry out.
 
Article 1  Collateral
 
1.
Party A set mortgage with the property listed in “List of collateral” hereof.

 
2.
In the event that renewal of ownership or other title certificate of collateral
of the collateral causes the “List of collateral” hereof or other title (right
or mortgage) certificate accepted by Party B to be inconsistent with new title
certificate or relevant records in the register of registration authority, Party
A may not refuse to undertake guarantee liabilities hereby.

 
3.
Except as otherwise agreed by Party A and Party B or stipulated by law, the
property newly added to the collateral due to annexing, mixing, processing and
rebuilding will be taken as the mortgage guarantee of the Lender’s rights of
Party B, and Party A shall carry out necessary mortgage registration as required
by Party B.

 
4.
If the value of collateral has or may decrease and this will impact the
realization of Lender’s rights by Party B, Party A shall provide new guarantee
as required by Party B.

 
Article 2  Scope of mortgage guarantee and the maximum amount of Lender’s rights
 
1.
The guarantee scope of the mortgage of maximum amount includes all debts under
master contract, including but without limitation all principals, interests
(including compound interest and penalty interest), liquidated damages,
compensation, other amounts payable to Party B by the Borrower (including but
without limitation relevant handling charges, telecommunications fees,
miscellaneous expenses and relevant banking charges repudiated by the
beneficiary of L/C which have been paid by Party B in advance), expenses accrued
to Party B for the realization of Lender’s rights and rights to guarantee
(including but without limitation litigation costs, arbitration fees, property
security expenses, travel costs, expenses of execution, appraisal costs, auction
fees, notary fees, delivery fees, charges for announcement and legal fees).

 
2.
The maximum amount of guarantee liabilities under the mortgage herein is
(currency) RMB (amount) 44,000,000.00. If Party A fulfills guarantee liabilities
according to this Contract, the said maximum amount will be reduced
correspondingly by fulfilled amount.

 
3.
The loans, advances, interests, expenses or any other Lender’s rights of Party B
under master contract will still fall within the guarantee scope of the mortgage
of maximum amount, even though their actual occurrence time exceeds the definite
period of Lender’s rights. The deadline of performing the debts under master
contract will not be subject to the expiration of the definite period of
Lender’s rights.

 

--------------------------------------------------------------------------------


 
Article 3  Registration of the collateral
 
Both parties shall, within 5 working days after the conclusion of this Contract,
carry out mortgage registration before corresponding registration authority.
Party A shall, at the date of completion of mortgage registration, delivery to
Party B the originals of certificate of other rights, mortgage registration
document and other right certificates of the collateral.
 
Article 4  Alteration of master contract
 
1.
Party A agrees that Party B and the Borrower, while concluding master contract
or alter it (including but without limitation renewal of the period of repaying
debts, or increase of the principal of Lender’s rights), need not to notify
Party A and that Party A shall still undertake guarantee liabilities within the
maximum amount and guarantee scope as specified herein.

 
2.
Change of party hereto

 
The guarantee liabilities of Party A will not be mitigated due to any one of the
following events:
 

 
(1)
Restructuring, consolidation, merger, division, increase or decrease in capital,
joint venture, joint operation, change of name of Party B or the Borrower;

 

 
(2)
Party B entrusts a third party to fulfill its obligations under master contract;

 
3.
In case the Lender’s rights under master contract are transferred to a third
party, the guarantee hereunder will be transferred therewith and Party A shall
assist Party B and such third party in carrying out the registration of changing
mortgage as stipulated by law.

 
4.
In case the transfer of Lender’s rights or debts under master contract is
ineffective, invalid, revoked or rescinded, Party A shall still undertake
guarantee liabilities to Party B as specified herein.

 
Article 5  Possession and custody of collateral
 
1.
Party A shall possess, maintain and use the collateral properly, keep it in good
condition and pay all taxes related to it on schedule. Party B has the right to
inspect the collateral and may require Party A hand over the original of its
title certificate to Party B for custody.

 
2.
In case Party A entrusts or allows a third party to possess, keep and use the
collateral, it shall notify such third party of the right to mortgage of Party B
concerning the collateral, and require it to keep the collateral in good
condition, accept Party B’s inspection and not to prevent Party B to realize the
right to mortgage. Party A shall not be exempted from the liabilities described
in the preceding clause and be liable for the acts of such third party.

 
3.
The personal injury or property damage arising out of the collateral shall be
undertaken by Party A. If Party B bears liability for the claim therefore or pay
compensation for Party A, Party B has the right to recover from Party A.

 
Article 6  Insurance of collateral
 
1.
Except as otherwise agreed by both parties hereto, Party A shall arrange and
maintain insurance for the collateral by law and according to insurance
coverage, period, and amount appointed by Party B. The insurer shall have legal
qualification and good reputation.

 
2.
The content of insurance policy shall conform to the requirements of Party B and
any restrictive condition that damages Party B’s rights and interests may not be
added. Insurance policy shall state specially: Party B is the preferred
indemnified party (the first beneficiary) of insurance compensations; the change
of insurance policy shall be subject to the written consent of Party B; in case
of insurance risk, insurer shall transfer directly insurance compensations to
the account appointed by Party B. If the collateral has been insured but the
above-mentioned contents have not noted thereon, the insurance policy shall be
annotated or altered correspondingly.

 
3.
Party A shall ensure insurance remains in force, and may not cause insurance to
be disrupted, cancelled or invalid with any reason, or not cause insurer to
mitigate liability for compensation, or not change insurance policy without
party B’s consent. If the period of insurance expires and if the Lender’s rights
guaranteed by Party A have not been repaid fully, Party A shall renew the period
of insurance correspondingly.

 
4.
Party A shall, within 5 working days as of the conclusion of this Contract (in
case the insurance of the collateral is renewed, as of the date of renewal),
deliver to Party B the original of insurance policy of the collateral and keep
in Party B’s address the documents related to insurance claim or necessary for
the transfer of insurance interest.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
In respect of the insurance compensation concerning the collateral, Party B has
the right to dispose of by the following ways and Party A shall assist in
carrying out relevant procedures:

 

 
(1)
Using to repair the collateral to restore its value with Party B’s consent;

 

 
(2)
Repaying or repaying in advance the principals, interests and relevant expenses
of the debts under master contract;

 

 
(3)
Proving pledge guarantee for the debts under master contract;

 

 
(4)
Disposing of by Party A at liberty if Party A provides new guarantee
satisfactory to Party B.

 
Article 7  Limitation on Disposing of the collateral by Party A
 
1.
Without Party B’s written consent, Party A may not dispose of the collateral by
any way, including but without limitation waiver, lease (including the renewal
of previous leasing contract), donation, transfer, contribution, repeated
guarantee, displacement, change into public use, annex with other buildings,
rebuilding, partition.

 
2.
With Party B’s written consent, the prices or other amounts obtained from the
disposal of the collateral by Party A shall be deposited into the account
appointed by Party B. Party B has the right to dispose of the collateral by any
way described in Paragraph (2), (3) and (4) of Clause 5 of Article 6 hereof, and
Party A shall assist in carrying out relevant procedures.

 
Article 8  Interference from third party
 
1.
If the collateral is levied, expropriated, demolished, confiscated, retaken
without compensation, or seized, frozen, detained, supervised, created with
lien, auctioned, occupied forcibly, destructed, or disposed of otherwise by a
third party, Party A shall notify Party B promptly and take measures to prevent,
exclude or remedy to prevent further loss; Party A shall, at the request of
Party B, provide new guarantee satisfactory to Party B.

 
2.
The remaining part of the collateral after the occurrence of the events in
preceding clause shall still be taken as the mortgage guarantee of the Lender’s
rights of Party B. The indemnification or compensation Party A obtains for the
above reasons shall be deposited into the account appointed by Party B. Party B
has the right to dispose of the collateral by any way described in Paragraph
(1), (2), (3) and (4) of Clause 5 of Article 6 hereof, and Party A shall assist
in carrying out relevant procedures.

 
Article 9  Realization of right to mortgage
 
1.
If the Borrower fails to fulfill the debts due and payable under master contract
or the debts announced due and payable in advance or violates other provisions
under master contract, Party B has the right to dispose of the collateral.

 
2.
The value recorded in List of collateral hereof or agreed otherwise by both
parties (hereinafter referred to as “provisional value”), whether recorded in
the register of registration authority, may not represent the final value of the
collateral. The final value shall be the net amount of the prices obtained from
disposal of the collateral by Party B minus all taxes.

 
If the collateral is used to set off the Lender’s rights of Party B, the said
provisional value will not be taken as the basis of setting off the Lender’s
rights of Party B with the collateral, and the value of the collateral will be
appraised and confirmed by Party A and Party B through negotiation or fairly by
law.
 
3.
The prices from disposal of the collateral by Party B shall, after paying the
expenses incurred during realization or auction (including but without
limitation custody charges, appraisal fees, auction charges, transfer fees,
taxes, transfer fee of national land use right), be used with preference to pay
off the debts under master contract, and the remaining will be returned to Party
A.

 
4.
If Party A and the Borrower are the same one, Party B may apply for forcible
execution against the property other than the collateral of Party A, provided
that Party B may not waive the right to mortgage or dispose of the collateral
first.

 
5.
Party A may not prevent Party B from realizing the right to mortgage in any way
(including acts or omissions).

 
 
 

--------------------------------------------------------------------------------

 
 
6.
Whether Party B has other guarantee (including but without limitation guarantee,
mortgage, pledge, L/G, stand-by L/C) for the Lender’s rights under master
contract, whether the said other guarantee will be established or valid at any
time and whether Party B lodges claim against other guarantor, whether there is
a third party willing to undertake the debts under master contract in whole or
in part, whether other guarantee is provided by the Borrower, the guarantee
liabilities of Party A hereunder may not be mitigated; Party B may require
directly Party A to undertake guarantee liabilities within its guarantee scope
as specified herein and Party A will not put forward any objection.

 
7.
If the maximum amount of the guarantee liabilities hereunder is lower than the
balance of actual debts under master contract, and if the Lender’s rights under
master contract have not been paid off fully after Party A undertakes guarantee
liabilities, Party A undertakes that it will claim (including exercise in
advance) right of subrogation or right of recourse against the Borrower or other
guarantors and not cause any damage to Party B’s rights and interests and agrees
that the discharge of the debts under master contact has precedence over the
realization of the right of subrogation or right of recourse of Party A.

 
Concretely speaking, before the Lender’s rights of Party B are paid off fully,
 
(1)
Party A agrees not to claim right of subrogation or right of recourse against
the Borrower or other guarantors; if the prices obtained from any disposal of
the collateral are settled, Party A shall assist in carrying out relevant
procedures.

 
(2)
If the right to mortgage fails to be created effectively or the value of the
collateral decrease or Party B fails to realize the right to mortgage promptly
or fully because of Party A, and if Party A and the Borrower are not the same
one, Party B has the right to require Party A to undertake joint and several
liabilities to the debts and the Borrower within the guarantee scope specified
herein.

 
Liabilities for breach of Party B
 
If Party B loses the title certificate of the collateral delivered by Party A
due to Party B’s fault; or Party B, after the completion of discharge f the
debts under master contract, fails to return the title certificate of the
collateral in time or, after application of Party A, fails to assist in carrying
out the procedures for nullifying mortgage registration by law, Party A has the
right to take one or more of the following measures:
 

 
(1)
Requiring Party B to bear the expenses of post-registering the title certificate
of the collateral;

 

 
(2)
Requiring Party B to postpone returning the title certificate of the collateral
or assisting Party B in carrying out the procedures for nullifying mortgage
registration.

 
Article 11  Miscellaneous
 
1.
Assumption of fees

 
All expenses related to this Contract and the collateral hereunder (including
but without limitation possession, management, disposal, registration,
notarization, insurance, transportation, storage, custody, appraisal, repair,
maintenance, auction, transfer, etc.) shall be borne by Party A, except as
otherwise agreed by both parties.
 
2.
Deduction of payables

 
In respect of all payables of Party A hereunder, Party B has the right to deduct
relevant payables in RMB or other currency from the account Party A opens in
China Construction Bank without a prior notification to Party A. In case of the
transaction of exchange settlement and sales or foreign exchange trading, Party
A is liable to assist Party B in carrying out and the exchange rate risk shall
be borne by Party A.
 
3.
Use of Party A’s information

 
Party A agrees Party B to inquire Party A’s credit standing before the credit
database authorized by People’s Bank of China and credit consulting competent
authority or other relevant unit or department and to provide Party A’s
information to the credit database authorized by People’s Bank of China and
credit consulting competent authority. Party A also agrees that Party B may use
and disclose Party A’s information reasonably due to business.
 
 
 

--------------------------------------------------------------------------------

 
 
4.
Announcement and collection

 
In respect of Party A’s breach of contract, Party B has the right to report to
relevant department or unit and announce and collect through news media.
 
5.
Evidentiary effect of Party B’s records

 
Unless there is reliable and affirmatory evidence, Party B’s internal financial
records about principals, interests, expenses and repayment, receipts and
vouchers made or kept by Party B concerning the withdrawal, repayment and
interest payment of the Borrower and the records and vouchers about Party B’s
collection of loans shall consist of the affirmatory evidence to certify
effectively the borrower-lender relationship under master contract. Party A may
not lodge any objection because the above-mentioned records, receipts and
vouchers are made or kept by Party B unilaterally.
 
6.
Reservation of rights

 
Party B’s rights hereunder may not impact or exclude any rights it may have in
accordance with laws and regulations and other contracts. Any tolerance, grace,
preference or postponement of any right hereunder for any default or delay shall
not be deemed as the waiver of the rights and interest hereunder or permit or
approval of any breach of this Contract, not impact, prevent or hamper the
further exercise of such right or the exercise of any other right, and not cause
Party B to undertake any liability and responsibility to Party A.
 
Even though Party B fails to exercise or defer exercising any right under master
contract or does not use up ay remedy under master contract, Party A’s guarantee
liabilities hereunder may be not mitigated therefore. However, if Party B
mitigate the debts under master contract, Party A’s guarantee liabilities
hereunder shall be mitigated correspondingly.
 
7.
If Party A is divided or dissolved, or enters into bankruptcy procedures, or is
revoked or cancelled industry and commerce registration or business license, or
the collateral is damaged, lost, infringed or out of Party A’s control, or the
property right of the collateral is disputed or the title certificate is written
off, Party A shall notify Party B promptly.

 
8.
Dissolution or bankruptcy of the Borrower

 
Party A shall, after knowing the Borrower has entered into dissolution or
bankruptcy procedures, notify promptly Party B of reporting Lender’s rights and
participate in the dissolution or bankruptcy procedures in time to exercise the
right of recourse in advance. If Party A fails to exercise the right of recourse
in advance promptly after it knows or shall know the Borrower has entered into
dissolution or bankruptcy procedures, its loss shall be borne by itself.
 
Notwithstanding the provisions in Paragraph 2 of Clause 6 of this article, if
Party B, during the bankruptcy procedures of the Borrower, reaches a settlement
agreement with the Borrower or agrees to reorganization Plan and if Party B’s
rights hereunder will not be damaged due to such settlement agreement or
reorganization plan, Party A’s guarantee liabilities may not be mitigated. Party
A may not oppose Party B’s claims with such settlement agreement or
reorganization plan. If Party B fails to be paid off for such Lender’s rights as
Party B has made concession for to the Borrower in settlement agreement or
reorganization plan, Party B still has the right to require Party A to undertake
guarantee liabilities.
 
9.
Dissolution or bankruptcy of Party A

 
In the event of the dissolution or bankruptcy of Party A, even though the
Lender’s rights of Party B under master contract have not become due, Party B
still has the right to participate in the liquidation or bankruptcy procedures
of Party A to report rights.
 
10.
Where Party A’s address or contact way is changed, it shall notify Party B
promptly in written. Any loss due to the failure of Party A to notify shall be
borne by Party A.

 
11.
Other provisions

 
Within the period of this Contract, if the contracts and agreement and other
legal instruments concluded for the Lender’s rights and debts between Party B
and the Borrower Changxing Chisen Electric Co., Ltd. are not guaranteed by this
Contract, they shall be explained in such contracts and agreement and other
legal instruments.
 
 
 

--------------------------------------------------------------------------------

 
 
12.
Settlement of dispute

 
Any dispute arising out during the performance of this Contract may be solved
through negotiation. In case no settlement can be reached, the dispute may be
solved by the following 1 way. During litigation or arbitration, the provisions
uninvolved in dispute must be continued.
 

 
(1)
Bring a lawsuit before the people’s court at Party B’s location.

 
(2)
Submit to             Arbitration Commission (the place of arbitration
is                 ) for arbitration in accordance with rules in effect at the
time of applying for arbitration. The arbitration award shall be final and
binding upon both parties.

 
13.
Effectiveness of this Contract

 
The Contract shall come into force as soon as being signed or sealed by Party
A’s legal representative (principal) or authorized agent and Party B’s principal
or authorized agent.
 
14.
The Contract is in quadruplicate.

 
Article 12  List of collateral
 
The list of collateral hereunder is as follows:
 
List of collateral
 
Name of
collateral
 
No. of
ownership
certificate
and other
certificates
 
Location
 
Area or
quantity
 
Value of
collateral
(10,000.00
yuan)
   
Amount of
mortgage set for
other Lender’s
rights
 
Remark
                           
Real estate
 
00126627
00126762
 
Changxing Economic Development Zone
 
30307.92 ㎡
    3597.5501       0                                      
Land use right
 
C.T.G.Y
[2007]
No.1-1756
 
Changxing Economic Development Zone
 
59551.78 ㎡
    3007.3649       0    

 
Article 13  Statement and covenants of Party A
 
1.
Party A has a clear understanding of the business scope and authority of Party
B.

 
2.
Party A has read all provisions under this Contract and master contract. At the
request of Party A, Party B has made corresponding explanations for this
Contract and master contract. Party A has understood thoroughly the meanings of
all provisions under this Contract and master contract and relevant legal
consequences.

 
3.
Party A is qualified for a guarantor legally. Party A’s guarantee acts hereunder
comply with laws, administrative regulations, rules and the articles of
association or internal organization documents of Party A and have also be
authorized by the competent institution inside Party A and/or competent national
authority. Party A shall bear all liabilities because Party A has no authority
to sign this Contract, including but without limitation full compensation of the
losses sustained by Party B therefore.

 
4.
Party A has full understood the assets, debts, operation, credibility, and
reputation of the Borrower, the qualification of the Borrower to sign master
contract and all contents of master contract.

 
5.
Party A has the ownership or right to dispose of the collateral by law. The
collateral is not a public utility or not forbidden to be traded or transferred,
and there is no dispute regarding its ownership,

 
 
 

--------------------------------------------------------------------------------

 
 
6.
The collateral has no other co-owner, or although it has other co-owner, the
mortgage guarantee hereunder has been permitted by such co-owner in written.

 
7.
The collateral has no such defect or encumbrance as has not been notified to
Party B in written, including but without limitation the collateral is limited
merchantable thing or is sealed up, detained, supervised, leased, kept or
mortgaged, or there is any unpaid purchasing prices, maintenance fees,
construction project prices, national taxes, transfer fees of land use right and
damages, or the collateral has been created for guarantee by a third party.

 
8.
All data and information provided by Party A to Party B for the collateral are
all true, valid and accurate.

 
9.
The provision of the mortgage guarantee hereunder by Party A will neither damage
the legitimate rights and interest of any third party nor violate the legal and
agreed obligations of Party A.

 
Party A (common seal): Zhejiang Changxing Ruilang Electronic Co., Ltd. (seal)
 
Legal representative (principal) or authorized agent (signature): /s/ Xu Keyong
 
January 12, 2010
 
Party B (common seal): China Construction Bank Changxing Sub-branch (seal)
 
Principal or authorized agent (signature): /s/ WangWei
 
January 12, 2010
 

--------------------------------------------------------------------------------


[ex10-34pg01.jpg]">
 

--------------------------------------------------------------------------------


 
[ex10-34pg02.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-34pg03.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-34pg04.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-34pg05.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-34pg06.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-34pg07.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-34pg08.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-34pg09.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-34pg10.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-34pg11.jpg]
 

--------------------------------------------------------------------------------


 